Order issued: October   ‘7   ,   2012




                                              In The
                               (!!uurt uf Apjimf
                        Fifth Oitrict uf t!Jexa it Thttku
                                        No. 05- 12-00450-CV


                        CHRISTOPHER ALAN GANNON, Appellant

                                                V.

                      JPMORGAN CHASE BANK,
       NATIONAL ASSOCIATION ITS SUCCESSORS AND ASSIGNS, Appellee


                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-15791


                                            ORDER
       We DENY appellee’s October 3, 2012 motion to dismiss, The clerk’s record was filed with

this Court on August 10, 2012.

       Appellant filed an affidavit of indigence in the trial court on August 8, 2012. No contest to

the affidavit was filed. Accordingly, appellant is allowed to proceed without prepayment of costs.

       The reporter’s record is past due. We ORDER Stephanie Moses, Official Court Reporter

for the 193rd Judicial District Court of Dallas County, Texas, to file, WITHIN THIRTY DAYS

OF THE DATE OF THIS ORDER either: (1) the reporter’s record; or (2) written verification that

appellant has not requested the record. We notfv appellant that if we receive verifIcation of no

request, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.
37,3c.

         We I)IRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Stephanie Moses and all counsel of record.




                                                                    :•
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE/
                                                          1
                                                                      /




                                                —7—